Swan, Associate Justice,
concurring in part and dissenting in part.
I agree with the majority that this Court has jurisdiction over this appeal and that Joseph’s conviction of third degree robbery should be affirmed. However, I continue to believe, for the same reasons I have elucidated in prior cases, that the Superior Court’s failure to comply with section 3636 of title 5 constitutes reversible error on the charge of grand larceny. Because the grand larceny verdict omitted a mandatory, statutory *292provision regarding the value of the property stolen, the verdict is incomplete or deficient. See Gumbs v. People of the V.I., 59 V.I. 784, 797-799 (V.I. 2013) (Swan, J., concurring in part and dissenting in part); Connor v. People of the V.I., 59 V.I. 286, 315-318 (V.I. 2013) (Swan, J., concurring in part and dissenting in part). Section 3636 states as follows:
When an information charges an offense against property by larceny, embezzlement, or obtaining byfalsepretenses, the jury, on conviction, shall ascertain and declare in the verdict the value of the property stolen, embezzled, or falsely obtained.
I would reverse the grand larceny conviction and remand for a new trial on that count.